Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	In a preliminary amendment, claims 3-5, 7, 14-16, 18, 20-21 and 23-24 have been amended. Claims 9-11 and 22 have been canceled. Claims 1-8, 12-21 and 23-24 have been examined.

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 01/23/2020 and 10/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
3.	Claims 3-7 are objected to because of the following informalities:
Claim 3 recites, “…the intermediate data…” This phrase lacks antecedent basis as there is no prior “intermediate data” introduced.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 12 and 20 are directed towards a “delivery device” and an “unmanned vehicle” respectively. However, the components of the “delivery device” (monitor, receiver, controller, transmitter) and the “unmanned vehicle” (input interface, transmitter, receiver) when given their broadest, reasonable interpretation, include embodiments where the components implemented in software. Therefore, there exists at least one embodiment of claims 12-21 where the “delivery device” and the “unmanned vehicle” are directed towards a computer program, per se, which is non-statutory subject matter (note MPEP 2106).
Examiner recommends amending claims 12 and 20 to include a hardware component (e.g. memory, CPU, etc.) which would force all embodiments of claims 12-21 to be directed towards statutory subject matter.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-2, 12-13, 20 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ganesh et al. (U.S. Patent Application Publication 2016/0068264; hereafter “Ganesh”).
For claims 1 and 23-24, Ganesh teaches a delivery device and non-transitory computer readable storage medium, comprising:
a memory; and a processor coupled to the memory wherein the processor is configured to perform the delivery method of (note paragraphs [0173]-[0174], memory storing software module executed by processor):
monitoring a state of an unmanned vehicle (note paragraphs [0050], [0106] and [0133], server monitors state of drone through locations of access points connected to, social media threats and delivery progress);
receiving a verification code, which is input into the unmanned vehicle by a user and transmitted from the unmanned vehicle (note paragraphs [0055]-[0057], [0084]-[0085] and [0137], drone receives purchase code from user device forwards the purchase code to server);
performing verification to the verification code in response to the unmanned vehicle being in a normal working state (note paragraphs [0057], [0085] and [0138], 
transmitting an unpacking instruction to the unmanned vehicle in response to successful verification (note paragraphs [0085], [0089] and [0139], in response to authenticating the purchase code server instructs the drone to land and release the package).


For claim 12, Ganesh teaches a delivery device, comprising:
a monitor configured to monitor a state of an unmanned vehicle (note paragraphs [0050], [0106] and [0133], server monitors state of drone through locations of access points connected to, social media threats and delivery progress),
a receiver configured to receive a verification code, which is input into the unmanned vehicle by a user and transmitted from the unmanned vehicle (note paragraphs [0055]-[0057], [0084]-[0085] and [0137], drone receives purchase code from user device forwards the purchase code to server);
a controller configured to perform verification to the verification code in response to the unmanned vehicle being in a normal working state (note paragraphs [0057], [0085] and [0138], server authenticates purchase code in response to drone arriving at delivery location and user requests the drone to land, i.e. normal working state); and
a transmitter configured to transmit an unpacking instruction to the unmanned vehicle in response to successful verification (note paragraphs [0085], [0089] and 


For claim 20, Ganesh teaches an unmanned vehicle, comprising:
an input interface configured to receive a verification code input by a user (note paragraphs [0055]-[0057], drone receives purchase code from user device through communication link);
a transmitter configured to transmit a current state to a server delivery device (note paragraphs [0050], [0106] and [0133], server monitors state of drone through locations of access points connected to, social media threats and delivery progress) and transmit the verification code input by the user to the server delivery device (note paragraphs [0057], [0085] and [0137], drone transmits the purchase code to server), so that the server delivery device performs verification to the verification code in response to the unmanned vehicle being in a normal working state (note paragraphs [0057], [0085] and [0138], server authenticates purchase code in response to drone arriving at delivery location and user requests the drone to land, i.e. normal working state);
a receiver configured to receive an unpacking instruction transmitting from the server delivery device in response to successful verification (note paragraphs [0085], [0089] and [0139], in response to authenticating the purchase code server instructs the drone to land and release the package).

.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh as applied to claims 1 and 12 above, and further in view of Sibert (U.S. Patent Application Publication 2005/0060560).
For claims 3 and 14, Ganesh teaches claims 1 and 12, wherein the verification comprises: a first check for determining whether or not the verification code input by the user is consistent with a pre-generated order verification code (note paragraph [0138], purchase code input by user is checked by determining if it is consistent with original value), wherein, the order verification code is generated by encrypting the intermediate data for a preset number of times (note paragraphs [0112] and [0138], purchase code is encrypted once, i.e. a preset number of times);

Ganesh differs from the claimed invention in that they fail to teach:


Sibert teaches:
a second check for determining whether a result of decrypting the verification code input by the user for the preset number of times is consistent with intermediate data (note paragraph [0063], check is performed to validate the integrity of decrypted data, i.e. is consistent with original data).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the purchase code encryption for package delivery of Ganesh and the decryption process that includes an integrity check of decrypted data of Sibert to form a combination that encrypts a purchase order for use in package delivery verification (Ganesh) where the decryption algorithm produces both a decrypted value for comparison with the stored purchase order but also an integrity validation check value to verify the encrypted data was not tampered with (Sibert). One of ordinary skill would have been motivated to combine Ganesh and Sibert because using the encryption and decryption algorithm of Sibert would protect both secrecy and the integrity of the purchase code used for package delivery verification of Ganesh (note paragraphs [0011]-[0012] of Sibert).



the second check comprises:
performing substitutive decryption on the verification code input by the user to obtain first decrypted data (note paragraph [0062] of Sibert, decryption function is performed on input text);
symmetrically decrypting the first decrypted data to obtain second decrypted data in the case where the first decrypted data is consistent with the encrypted data (note paragraph [0062] of Sibert, output block is combined with previous cipher block text using XOR, i.e. symmetric decryption, to obtain output plaintext);
determining that the verification code input by the user passes the second check in the case where the second decrypted data is consistent with the primitive code (note paragraph [0063] of Sibert, check is performed to validate the integrity of decrypted data, i.e. primitive code in combination with Ganesh).

For claims 5 and 16,  the combination of Ganesh and Sibert teaches claims 3 and 14, wherein the order verification code is generated by:
selecting a preset number of characters to generate a primitive code, wherein the characters comprise one or more of letters, numbers or graphic symbols (note 
generating encrypted data according to a result of symmetrically encrypting the primitive code (note paragraph [0062] of Sibert, input text is input for encryption function, i.e. symmetric encryption, note since symmetric encryption is used, encryption and decryption method shown in Fig. 7 and paragraph [0062] are the same);
performing substitutive encryption on the encrypted data to generate an order verification code corresponding to an order to be delivered by the unmanned vehicle (note paragraph [0062] of Sibert, output block is combined with previous input block text using XOR, i.e. substitutive encryption, to obtain output cyphertext).


8.	Claims  6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesh and Sibert as applied to claims 5 and 16 above, and further in view of Fujisawa et al. (U.S. Patent Application Publication 2004/0250068; hereafter “Fujisawa”).
For claims 6 and 17, the combination of Ganesh and Sibert differs from the claimed invention in that they fail to teach:
wherein the order verification code is re-generated for the order to be delivered by the unmanned vehicle in the case where the generated order verification code is the same with another order verification code of the unmanned vehicle.

Fujisawa teaches:


It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the combination of Ganesh and Sibert and the regeneration of verification codes if the code has already been generated of Fujisawa. One of ordinary skill would have been motivated to combine Ganesh, Sibert  and Fujisawa because regenerating new verification codes instead of using ones that have already been used in the past would prevent the risk of a person illegally using a verification code (note paragraph [0037] of Fujisawa).


9.	Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ganesh and Sibert as applied to claims 5 and 16 above, and further in view of Kennedy, JR. (U.S. Patent Application Publication 2018/0146369; hereafter “Kennedy”).
For claims 7 and 18, the combination of Ganesh and Sibert teaches claims 5 and 16, further comprising: storing a corresponding relation among unmanned vehicle information, order information, the primitive code, the encrypted data and the order verification code (note paragraphs [0076] and [0138] of Ganesh, purchase and delivery 

The combination of Ganesh and Sibert differs from the claimed invention in that they fail to teach:
 wherein deleting the corresponding relation is deleted in the case where a storage duration of the corresponding relation exceeds a preset duration.

Kennedy teaches:
wherein deleting the corresponding relation is deleted in the case where a storage duration of the corresponding relation exceeds a preset duration (note paragraph [0041], after a time-out period, the system deletes the request and validation key from memory).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the combination of Ganesh and Sibert and the deletion of verification codes if the code is note used before a time-out period of Kennedy. One of ordinary skill would have been motivated to combine Ganesh, Sibert  and Kennedy because deleting old unused verification codes would prevent the risk of an unauthorized user obtaining an old verification code and using it (note paragraph [0041] of Kennedy).


s 8, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ganesh as applied to claims 1 and 12 above, and further in view of Yu et al. (U.S. Patent Application Publication 2015/0006005; hereafter “Yu”).
For claims 8, 19 and 21, Ganesh differs from the claimed invention in that they fail to teach:
wherein a pre-generated order verification code is transmitted to a user corresponding to an order to be delivered by the unmanned vehicle in response to a distance between the unmanned vehicle and a destination corresponding to the order to be delivered by the unmanned vehicle meeting a preset condition.

Yu teaches:
wherein a pre-generated order verification code is transmitted to a user corresponding to an order to be delivered by the unmanned vehicle in response to a distance between the unmanned vehicle and a destination corresponding to the order to be delivered by the unmanned vehicle meeting a preset condition (note paragraph [0141], system provides access code for package delivery when delivery vehicle has arrived at the destination).

It would have been obvious to one of ordinary skill the art before the effective filing date of the claimed invention to combine the purchase code encryption for package delivery of Ganesh and the access code for package delivery sent to the user when the delivery vehicle arrives of Yu. It would have been obvious to combine Ganesh and Yu because a simple substitution of one known element (access code provided .


Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Gordon et al. (U.S. Patent Application Publication 2017/0320569) teaches monitoring a delivery drone status (note paragraph [0083]) and recipient verification (note paragraph [0085]).

	Kohli (U.S. Patent Application Publication 2017/0228690) teaches a server unpacking instruction to an unmanned delivery vehicle (note paragraph [0089]).

	Powell et al. (U.S. Patent Application Publication 2016/0094991) teaches encrypting data and then encoding the encrypted data in ASCII text (note paragraphs [0149] and [0175]).

	Brainard et al. (U.S. Patent Application Publication 2003/0105964) teaches generating an authentication code by performing encryption and then converting the encrypted data to hexadecimal (note paragraph [0066]).

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PEARSON whose telephone number is (571)272-0711. The examiner can normally be reached 6:00 - 5:30 pm; Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/David J Pearson/           Primary Examiner, Art Unit 2438